DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The request filed on 12 August 2021 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 15/505,056 is acceptable, and a RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 12 August 2021 is acknowledged and entered.  Following the amendment, claim 7 is canceled, and claims 1 and 8-10 are amended.    
Currently, claims 1, 3, 8-14 and 24 are pending and under consideration. 

Withdrawal of Objections and Rejections:
All objections and rejections of claim 7 are moot as the applicant has canceled the claim.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 8/12/2021 is acknowledged and has been considered.  A signed copy is attached hereto.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Applicants argument filed on 12 August 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 5 of the response, the applicant argues that Applicants teach such (VAS values in claims 3 and 24) (specification, Table 1), and discovered that patients treated with 150 mg and 200 mg of sarilumab achieve an improvement in the Sleep VAS score of 23.17 and 23.07, respectively; i.e., subjects treated with the claimed method achieved a change from the baseline (BL) in the Sleep Visual Analog Scale (VAS) score of at least 4.1 as required by the claim 3 and at least 23.07 as required by the claim 24; therefore, Applicants have both defined an exact parameter, a VAS score of at least 4.1 or at least 23.07, and demonstrated that this parameter is achieved using the claimed method.
This argument is not persuasive for the reasons of record.  “Applicants have both defined an exact parameter, a VAS score of at least 4.1 or at least 23.07, and demonstrated that this parameter is achieved using the claimed method” is the problem here because the issue is not whether such scores are achievable (enablement) in certain patients, rather, the issue is indefiniteness, i.e., such scores are unpredictable for a given patient and are out of anyone’s control.  Once a therapy is administered, the outcome would be inherent, and cannot be predicted, controlled or demanded, which is further evidenced by “at least 4.1” or “at least 23.07”, which vary significantly after the identical treatment.  It is unclear as to how a patient can be required to achieve a VAS score of at least 4.1 or at least 23.07 as claimed; and should the score of at least 4.1 or at least 23.07 be required (how to determine prior to treatment)?  Additionally, according to the specification, such VAS scores are based on the results of a particular clinical trial study: a phase 3, randomized, double-blind, placebo-controlled multi-center study in adults with active, moderate-to-severe RA with inadequate responses to methotrexate (MTX), wherein 1,282 patients were randomized to receive placebo (PBO), sarilumab 150 mg q2w or 200 mg q2w (1:1:1) plus background MTX; and the impact of sarilumab on Health Related Quality of Life (HRQoL), fatigue, and sleep in rheumatoid arthritis st paragraph, lines 8-9); and the mean change for the Sleep VAS from BL is -23.17 for the 150 mg group, and -23.07 for the 200 mg group (pages 34-35, Table 1, last item), which means that the average change in VAS among 1,282 patients is 23.17 (change) for the 200 mg group, and does not mean at least 23.07 (as claimed).  “Mean” (average) and “at least” are two distinct concepts.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/New Matter 
Claim 24 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record set forth in the last Office Action mailed on 5/12/2021, at page 3.
 Applicants argument filed on 12 August 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 6 of the response, the applicant argues that applicants discovered that patients treated with the antibody of the subject claims achieve an improvement in the Sleep VAS score of not only 23.07 but also 23.17 as provided above, thus, claim 24 is clearly described in the specification and complies with the written description requirement.
This argument is not persuasive because, as explained above, the Sleep VAS score of 23.07 (or 23.17) (Table 1) represents a calculated mean or average score change in VAS among 1,282 patients in the 200 mg group, i.e., these 1,282 patients must have VAS score changes both above and below 23.07, which, therefore, does not support the limitation of “at least 23.07” (as claimed).  “Mean” (average) and “at least” are two distinct concepts.  

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 1, 3, 8-14 and 24 remain rejected under 35 U.S.C. 103 as being unpatentable over Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), or Jasson et al. (US 9,943,594, 4/17/2018), and further in view of Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the reasons of record set forth in the last Office Action mailed on 11/6/2020, and 5/12/2021.  
Applicants argument filed on 12 August 2021 has been fully considered, but is not deemed persuasive for the reasons below.    
At pages 7-8 of the response, the applicant argues that Jasson is completely silent regarding improving quality of sleep in subjects, and none of the references cited by the Office disclose the sleep VAS score of patients; and that Fragiadaki treats a different subject population than the subject population from the subject claims, and Fragiadaki’s subject population comprises "[c]onsecutive patients with sleep disturbances prior to the scheduled tocilizumab administration (8 mg/kg) for moderately or severely active RA ...were candidates for this 6-month pilot study"; in contrast, the present claims encompass subjects that were previously ineffectively treated for RA by administering at least one DMARD, i.e., the claimed subject population is much more difficult to treat than that of Fragiadaki; consequently, one skilled person in the art would clearly not have expected to be successful in improving quality of sleep in such subject population using the method of the subject claims.
This argument is not persuasive for the reasons of record.  Additionally, applicant's argument is against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, it is the combined teachings of Jasson and Fragiadaki, which render the claimed invention obvious: Jasson expressly teaches a method of treating RA using an effective amount of sarilumab and methotrexate, wherein the patient population includes the subject was previously ineffectively treated for RA by an anti-TNF- therapeutic (such as etanercept, infliximab, adalimumab, golimumab or certolizumab) or methotrexate; and a patient who has previously been ineffectively treated with a DMARD and/or an anti-hIL-6R antibody other than sarilumab, including anti-TNF-a therapy, e.g., etanercept, infliximab, adalimumab, golimumab and certolizumab pegol (page 1, [0013] and [0015]; and page 13, [0213], for example); and Fragiadaki teaches that sleep quality represents a central component of health-related quality of life in patients with RA; and tocilizumab is a humanized antibody against the IL-6R used for the treatment of RA; and demonstrates that tocilizumab treatment is associated with rapid and significant improvement in sleep quality and daytime sleepiness.  As such, Jasson’s method of treating RA using an effective amount of sarilumab and methotrexate includes the patient population of the present invention; and it would have been instantly obvious to a person having ordinary skill in the art that Jasson’s method of treating RA with sarilumab would also improve quality of sleep in the RA patient being treated in view of Fragiadaki’s demonstration of tocilizumab in improving sleep quality in the RA patients.  Even though Jasson does not expressly recognize such a property, inherent feature need not be recognized at the time of the invention (MPEP 2112, II.).  With respect to the specific sleep VAS scores recited in claims 3 and 24, such represent the result of the treatment, which cannot be predicted or predetermined; and is also an inherent property of Jasson’s method as such result is out of anyone’s control once the treatment is administered.   
At pages 8-9 of the response, the applicant argues that the instant specification unexpectedly shows that an antibody when administered to subjects as claimed results in the subjects' improvement of quality of sleep; and based on the teachings of the Jasson and/or Fragiadaki, one of ordinary skill in the art would not have expected this result, as neither discloses the sleep VAS score of patients; and that the claimed antibody possesses unexpected properties compared to tocilizumab, as the claimed method encompasses administering to subjects a dose of 150 mg or 200 mg of antibody every two weeks to improve the subjects' quality of sleep, which result in a total dose of 300 mg or 400 mg of antibody about every month (4 weeks); whereas Fragiadaki discloses administering to subjects 8 mg/kg of tocilizumab every month to improve the subjects' quality of sleep, thus, with anverage mass of approximately 70 kg, the amount of tocilizumab administered on average was 560 mg once every month; a person skilled in the art would clearly not expect to improve the quality of sleep of subjects using a lower dosage regiment. 
This argument is not persuasive for the reasons of record and above.  Jasson represents the closest prior art (sarilumab); therefore, there is no comparison needed between sarilumab and tocilizumab.  Once again, Jasson expressly teaches the claimed method for RA, i.e., the method taught by Jasson comprises the same treatment regimen as that of the claimed method with the same active ingredient (the antibody), the same method step, and the same patient population.  The Fragiadaki reference is used here as an evidence that antagonizing IL-6, with tocilizumab for example, can also improve the quality of sleep when treating RA, besides reducing inflammation, which makes it obvious to one skilled in the art that Jasson’s method/regimen with sarilumab would be expected to do the same in the absence of any evidence to the contrary.  Further, nothing in the specification indicates anything unexpected.  

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3, 8, 10-14 and 24 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,943,594 in view of Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the reasons of record set forth in the previous Office Action mailed on 11/6/2020, at pages 6-7.  

Applicants argument filed on 12 August 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 8-9 of the response, the applicant argues that claims 11 and 12 have been canceled rendering this rejection moot as it applies to those claims; that none of the claims of the Jasson patent recite a method of improving quality of sleep, and one of ordinary skill in the art would not arrive at the subject claims based on the claims of the Jasson patent; and that the claims of the Jasson patent are directed to a different method than the instant claims, as they are directed to methods of treating RA in subjects, while the present method is directed to improving sleep in subjects, or a method of improving quality of sleep in subjects having RA and sleep disturbance.  Further, applicant repeats the same argument made for the prior art rejection above: the instant specification unexpectedly shows that an antibody when administered to subjects as claimed results in the subjects' improvement of quality of sleep; and based on the teachings of the Jasson and/or Fragiadaki, one of ordinary skill in the art would not have expected this result, as neither discloses the sleep VAS score of patients; and that the claimed antibody possesses unexpected properties compared to tocilizumab, as the claimed method encompasses administering to subjects a dose of 150 mg or 200 mg of antibody every two weeks to improve the subjects' quality of sleep, which result in a total dose of 300 mg or 400 mg of antibody about every month (4 weeks); whereas Fragiadaki discloses administering to subjects 8 mg/kg of tocilizumab every month to improve the subjects' quality of sleep, thus, with anverage mass of approximately 70 kg, the amount of tocilizumab administered on average was 560 mg once every month; a person skilled in the art would clearly not expect to improve the quality of sleep of subjects using a lower dosage regiment. 
This argument is not persuasive for the reasons of record and above.  In addition, contrary to applicants argument that claims 11 and 12 have been canceled, claims 11 and 12 are still pending.  

Claims 1 and 8-14 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 10-14, 16-18 and 21-31 of copending Application No. 15/910,733 and in view of Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the similar reasons above.   

Claims 1, 3, 8, 9, 11-14 and 24 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9-11 and 22-33 of Application No. 14/350,973 (now issued as US 10,927,435), and in view of Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the similar reasons above.  

Claims 1, 3, 8 and 10 and 24 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-19 of copending Application No. 15/034,531, and in view of Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the similar reasons above.  

Applicants argument filed on 12 August 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 9 of the response, the applicant argues that claims 11 and 12 have been canceled rendering this rejections moot as it applies to those claims; that the cited claims of 15/910,733, 14/350,973, and 15/034,531 patent applications don't teach or suggest treating patients with a sleep disturbance, and one of ordinary skill in the art would not arrive at the subject claims based on the claims of the 15/910,733, 14/350,973, and 15/034,531 patent applications; and that Fragiadaki fails to cure the deficiencies of the claims of the 15/910,733, 14/350,973, and 15/034,531 patent applications for at least the reasons set forth above. 
This argument is not persuasive for the reasons of record and above.  

Claims 1, 3, 8-14 and 24 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,080,248 (provided by applicants), in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the reasons of record set forth in the last Office Action mailed on 11/6/2020, at pages 7-8.  
Applicants argument filed on 12 August 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 11-12 of the response, the applicant repeated the similar argument as that for the above rejections: claims 11 and 12 have been canceled rendering this rejection moot as it applies to those claims; that applicants reiterate that the claims of Jasson application, alone or combined with Fragiadaki, don't teach or suggest the method of the subject claims for the reasons provided above, as claim 3 of the '248 patent does not teach or suggest treating patients with sleep disturbance, and one of ordinary skill in the art would not arrive at the present claims based on the claim of the patent '248; and that Jasson and Fragiadaki fail to cure the deficiencies of the claim of the patent '248 for at least the reasons set forth above.
This argument is not persuasive for the reasons of record and above.  

Claims 1, 3, 8-14 and 24 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 8,192,741 (provided by applicants), in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2) for the similar reasons above (for US8,080,248), for the reasons of record set forth in the previous Office Action mailed on 11/6/2020, at page 8.  

Claims 1, 3, 8-14 and 24 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,568,721 (provided by applicants), in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2) for the similar reasons above (for US8,080,248), for the reasons of record set forth in the previous Office Action mailed on 11/6/2020, at page 8.  

Claims 1, 3, 8-14 and 24 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 and 9 of U.S. Patent No. 9,308,256 (provided by applicants), in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2) for the similar reasons above (for US8,080,248), for the reasons of record set forth in the previous Office Action mailed on 11/6/2020, at page 8.  

Applicants argument filed on 12 August 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 12-13 of the response, the applicant made similar argument as that above: claims 11 and 12 have been canceled rendering this rejection moot as it applies to those claims; applicants reiterate that the claims of the Jasson application, alone or combined with Fragiadaki, don't teach or suggest the method of the subject claims for the reasons provided above; the cited claims of U.S. Patent Nos. 8,192,741, 8,568,721 and 9,308,256 don't teach or suggest treating patients with sleep disturbance, and one of ordinary skill in the art would not arrive at the subject claims based on the claims of the 192,741, 8,568,721 and 9,308,256 patents; and Jasson and Fragiadaki fail to cure the deficiencies of the claims of the 8,192,741, 8,568,721 and 9,308,256 patents for at least the reasons set forth above.
This argument is not persuasive for the reasons of record and above.  

Claims 1, 3, 8-14 and 24 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 7,582,298, and in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the reasons of record set forth in the previous Office Action mailed on 11/6/2020, at pages 8-9.  
Applicants argument filed on 12 August 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 13 of the response, the applicant made similar argument as that above: claims 11 and 12 have been canceled rendering this rejection moot as it applies to those claims; applicants reiterate that the claims of the Jasson application, alone or combined with Fragiadaki, don't teach or suggest the method of the subject claims for the reasons provided above; the cited claims of Patent '298 don't teach or suggest treating patients with sleep disturbance, and one of ordinary skill in the art would not arrive at the subject claims based on the claims of patent '298; and Jasson and Fragiadaki fail to cure the deficiencies of the claims of the patent '298 for at least the reasons set forth above. 
This argument is not persuasive for the reasons of record and above.  

Claims 1, 3, 8-14 and 24 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,173,880 (provided by applicants) in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the similar reasons above (for US7,582,298).  

Claims 1, 3, 8-14 and 24 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,072,086 in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the similar reasons above (for US7,582,298).  

Claims 1, 3, 8-14 and 24 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 32-58 of copending Application No. 16/100,020 (now issued as US 11,098,127), in view of Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), and Fragiadaki et al. (J Rheumatol 2012; 39:60-2), for the similar reasons above (for US7,582,298).  

Applicants argument filed on 12 August 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 14 of the response, the applicant made similar argument as that above: claims 11 and 12 have been canceled rendering this rejection moot as it applies to those claims; applicants reiterate that the claims of the Jasson application, alone or combined with Fragiadaki, don't teach or suggest the method of the subject claims for the reasons provided above; the cited claims of U.S. Patent Nos. 9,173,880 and 10,072,086 and U.S. Patent Application No. 16/100,020 don't teach or suggest treating patients with sleep disturbance, and one of ordinary skill in the art would not arrive at the subject claims based on the claims of the 9,173,880 and 10,072,086 patents and 16/100,020 patent application; and Jasson and Fragiadaki fail to cure the deficiencies of the claims of the 9,173,880 and 10,072,086 patents and the 16/100,020 patent application for at least the reasons set forth above. 
This argument is not persuasive for the reasons of record and above.  

At page 15 of the response, the applicant repeats the previous argument: the Office Action has not provided the required claim-by-claim analysis for prima facie cases of non-statutory double patenting, as required by MPEP § 804(II)(B)(2); it is impermissible to combine claims, or elements from multiple claims when performing a double patenting analysis; and a claim must be interpreted in terms of the invention it defines, not what it discloses.  
This argument is not persuasive for the reasons of record and above: applicant has filed/patented claims to inventions that are not patentably distinct in a number of applications; and the representative patents or applications (the remaining follow the same patterns, respectively) were explained in detail in the double patenting rejections of the instant case (Office Action mailed on 11/6/2020).  In addition, the logic and rationale here is the same or similar to that in the prior art rejection (same references cited), which was also addressed in great details.  It is, therefore, unclear what is not clear to the applicant and what point applicant is trying to make, with respect to trying to overcome the double patenting rejections.  Further, contrary to applicants argument, the rejections are based entirely on what is claimed, and it is the claims of the patents or applications, which are interpreted in terms of the invention they define, and no disclosure of any of the patents or applications is used in the double patenting rejections.  Therefore, merely argument is unpersuasive.  

Conclusion:
No claim is allowed.


Advisory Information:	
		Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DONG JIANG/
Primary Examiner, Art Unit 1646
3/8/22